Citation Nr: 0214974	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  98-13 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to the service connected status post 
open reduction and internal fixation left intertrochanteric 
fracture of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  The veteran also served in the U.S. Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.

The veteran's representative indicated in their October 2002 
Appellant's Brief that the RO failed to provide a statement 
of the case (SOC) on the issue of entitlement to service 
connection for a fractured right foot based on the veteran's 
July 25, 2002, statement.  In the veteran's July 2002 
statement he specifically refers to correspondence from the 
RO dated July 23, 2002, which requested any comments from him 
concerning the additional evidence.  The Board notes that the 
July 23, 2002 correspondence was notice of the supplemental 
statement of the case (SSOC) regarding the issue currently on 
appeal and not the July 22, 2002, notice letter regarding 
denial of service connection for right foot pain/fracture.  
The period in which to file a notice of disagreement with 
that determination generally will not end until one year from 
July 23, 2002.  See 38 C.F.R. § 20.302(a). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Service connection is presently in effect for status post 
open reduction and internal fixation left intertrochanteric 
fracture of the left hip, with a 20 percent evaluation 
effective January 1998.

3.  There is no medical evidence of record, which indicates 
that a low back disorder is related to the service connected 
intertrochanteric fracture of the left hip. 


CONCLUSION OF LAW

A low back disorder is not proximately due to or the result 
of the service connected status post open reduction and 
internal fixation left intertrochanteric fracture of the left 
hip.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the September 1998 SOC, the June 2000 SSOC, and the July 
2002 SSOC, the RO denied the secondary service connection 
claim on the substantive merits, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that in February 2002, 
the RO informed the veteran of the enactment of the VCAA, to 
include: VA's duty to notify him about the claim; VA's duty 
to assist him in obtaining evidence for his claim; what the 
evidence must show in order to establish entitlement; and 
what evidence was still needed from the veteran.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel records, 
and private medical records have been associated with the 
claims folder.  Further, the matter was previously before the 
Board in November 2000 and was remanded for adjudication in 
accordance with the VCAA.  Pursuant to Board remand, the 
veteran was scheduled for a VA examination.  The veteran 
failed to appear for the March 2002 VA examination.  In a fax 
communication from the veteran dated February 2002, he 
indicated that he declined further examination and testing, 
as he continued to seek private medical treatment.  

The Board notes that the veteran's representative in their 
October 2002 Brief indicates that the veteran was not aware 
of the scheduled VA examination and thus, he should be 
rescheduled.  Based on the aforementioned fax communication, 
the Board finds that the veteran was aware of the scheduled 
examination and indicated that he did not desire further 
examination.  "Individuals for whom an examination has been 
scheduled are required to report for the examination." 38 
C.F.R. 
§ 3.326(a). When a claimant fails to report, without good 
cause, for a necessary VA medical examination, his claim may 
be decided on the basis of the evidence of record, or 
summarily denied, depending on the nature of the claim. 38 
C.F.R. § 3.655.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission to a VA 
examination, is not an impossible or onerous task. See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the instant 
case, the Board shall proceed with a decision based on the 
evidence of record, the decision to proceed in adjudicating 
this claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

The veteran contends that he is entitled to service 
connection for a low back disorder secondary to his service-
connected status post open reduction and internal fixation 
left intertrochanteric fracture of the left hip.  The Board 
notes that the veteran has limited his contentions in this 
appeal specifically to principles of secondary service 
connection, and the RO has developed this appeal on that 
basis.  As such, the Board will focus its analysis on 
secondary service connection.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  

The veteran is currently service connected for status post 
open reduction and internal fixation left intertrochanteric 
fracture of the left hip, which is currently evaluated as 20 
percent disabling.  Service connection was based on the 
veteran's service medical records, private medical records, 
and VA examinations dated in March and April 1992.  Upon VA 
examination in March 1992, the veteran was found to have 
osteoarthritic residuals from a fractured hip in a December 
1990 parachute jump, resulting in significant symptoms of 
pain in the head of the left femur.   Upon VA examination in 
April 1992, the veteran was diagnosed with status 
postoperative left hip for fracture with residual moderate 
limitation of range of movements and pain.  Private medical 
records at the time of the original grant of service 
connection from Dr. M.C.G. showed left lumbo-sacral vertebral 
subluxation of 2 degrees, a compensated lumbo-dorsal 
subluxation of right 2.50 degrees, 72 percent loss of lumbar 
lordosis, and severe decreased in disc height at L1 and L2 at 
the posterior.  Dr. M.C.G. opined that the hip injury left 
the veteran with permanent alteration of his hips and legs.

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's current symptoms are 
secondary to his service connected status post open reduction 
and internal fixation left intertrochanteric fracture of the 
left hip.  In this regard, the veteran has submitted various 
private medical records.  Records from T.J.H., DO, dated 
between April 1997 and April 2002, contain complaints of 
chronic back spasms in June 2000 and April 2001.  Treatment 
records from K.M.S., DPM, dated between February 1998 and 
December 2001, while containing findings of an abnormal gait, 
are negative for any treatment or complaints regarding the 
veteran's low back.  

Progress notes from G. Chiropractic Health Center dated 
between October 1996 and April 2002, contain complaints of 
low back pain, stiffness, spasm, and strain.  No opinions 
were made as to etiology or a possible nexus between any 
current symptoms and the service-connected hip injury.  X-
rays dated in October 1996 from American Radiological 
Services, Chiropractic Radiologists, contains the following 
findings: moderate spondylosis deformans at C5/C6 with mild 
spondylosis from L2 through S1; mild uncovertebral arthrosis 
C5/C6; and no other gross evidence of bone or joint 
pathology.  

The veteran was also afforded VA hip examinations dated in 
March 1992, April 1992, and May 1998.  The respective reports 
contain no complaints made by the veteran regarding his low 
back or diagnoses of any low back disorder.

The Board finds that the veteran has not established that he 
is entitled to secondary service connection for a low back 
disorder, and his appeal must be denied.  See 38 C.F.R. § 
3.310(a).  There is no evidence of record that any current 
low back disorder, to include spasms, strain or pain, was 
either caused by or aggravated by the service-connected 
status post open reduction and internal fixation left 
intertrochanteric fracture of the left hip.  See Allen, 
supra.  The only opinion of record is that of the veteran and 
as he is a layperson with no medical training or expertise, 
his contentions alone do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the veteran has not contended that his claimed disorder 
is directly related to service, as discussed at the outset of 
this decision, the Board finds no evidence that the veteran 
had the claimed disorder in service, and there is no medical 
evidence relating the claimed disorder to an incident of the 
veteran's active service.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Entitlement to service connection for a low back disorder as 
secondary to status post open reduction and internal fixation 
left intertrochanteric fracture of the left hip, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

